*613MEMORANDUM**
David Lee Casey appeals pro se from the district court’s order denying his motion to reduce his sentence following his guilty-plea conviction for possession of one or more matters containing visual depictions of minors engaged in sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(4)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Casey contends that his sentence should be reduced because of his age, the aberrant nature of the crime, his health, his wife’s deteriorating health, and his lack of criminal history. Casey further contends that his conviction should be invalidated due to the Supreme Court’s decision in Ashcroft v. American Civil Liberties Union, 535 U.S. 564, 122 S.Ct. 1700, 152 L.Ed.2d 771 (2002) and because he was entrapped by the government into committing the offense. Because the district court properly concluded that Casey was not entitled to a reduction of his sentence under Rule 35 of the Federal Rules of Criminal Procedure, we affirm.
Finally, to the extent Casey seeks authorization, in his brief filed in this court, to file a second or successive 28 U.S.C. § 2255 motion in the district court, the application is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.